Citation Nr: 0707119	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from August 1958 to 
December 1966.  His military occupational specialty was 
pilot.  He was awarded various decorations and medals, 
including the Purple Heart Medal for wounds received in 
combat action.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

This case was before the Board in March 2006, at which time 
the issue of entitlement to service connection for tinnitus 
was granted and the issue of service connection for hearing 
loss was denied.  The issue of service connection for a 
bilateral foot disorder was remanded and is again before the 
Board for final consideration.  Stegall v. West, 
11 Vet. App. 268 (1998).  

A rating decision dated in May 2006 effectuated the Board's 
grant of service connection for tinnitus.  The veteran was 
notified of this decision in a June 2006 letter.  The veteran 
has not expressed disagreement with the "down-stream" 
issues of either the effective date or disability evaluation 
assigned to his tinnitus; therefore, such matters are not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); 
see also Holland v. Gober, 10 Vet. App. 433 (1997) 
(per curiam).  Accordingly, the only pending issue is that 
listed on the title page of this decision.  

The veteran previously provided testimony at a Board hearing 
in November 2005. However, the Veterans Law Judge (VLJ) who 
conducted this hearing is no longer employed at the Board.   
Pursuant to 38 C.F.R. § 20.707, the VLJ who conducts a 
hearing shall participate in the final determination of the 
claim.  As such, the veteran was offered the opportunity for 
a new Board hearing before another VLJ.  In a letter received 
by the Board in February 2007, the veteran indicated that he 
did not desire another hearing.    


FINDING OF FACT

The competent and probative evidence does not demonstrate 
that the veteran has a bilateral foot disability that is 
causally related to service.  


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 1154 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his application for VA benefits in December 
2002.  The RO responded in January 2003 and sent the veteran 
a letter, prior to the initial adjudication of the issue on 
appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(VCAA notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim).   In the letter 
the RO explained what they had done to assist the veteran, 
what information was needed from the veteran, and what types 
of evidence could be used to support his claim.  In March 
2003, the RO again wrote the veteran a letter and informed 
the veteran of the medical records they had requested.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  As to element (4), 
degree of disability, and element (5), effective date, the 
veteran received notice specific to Dingess/Hartman as to how 
disability ratings and effective dates are assigned in an 
April 2006 letter.  Notwithstanding this belated notice, the 
Board determines that the veteran was not prejudiced by any 
defect in timing.  Even though the timing of this notice was 
defective, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
veteran's claim, as will be explained below.  As a result, 
there is no prejudice to the veteran since the matters of an 
increased rating and effective date are moot.  The record 
fails to show prejudicial error as to timing or content of 
the VCAA notice.

The Board finds that the duty to assist has also been met.  
All relevant treatment records have been obtained.  The 
veteran was afforded a VA examination in August 2006 in order 
to evaluate the nature of the bilateral foot disability and 
to obtain a nexus opinion.  As noted above, the veteran had 
the opportunity to provide sworn oral testimony at a personal 
hearing in November 2005.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
it is manifested to a compensable degree within the initial 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2006).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304 (d)(2006).  

Factual Background

On service entrance examination in August 1958 and on 
examinations in September 1959 and March 1961, the veteran's 
feet were noted to be normal.  The veteran reported no 
history of foot trouble on entrance into service.  In 
September 1959, the veteran indicated that he had calluses on 
the sole of his foot which were painful if not trimmed 
regularly, but were not considered disqualifying.  In August 
1960, the veteran reported that he had calluses one year 
before.  Clinical evaluation of the feet was normal.  In 
March 1961, the veteran reported having had foot trouble of 
an unidentified nature that was not considered disqualifying.  
In April 1961, the veteran asked to have his calluses 
trimmed.  Service medical records in May 1961 noted fallen 
arches.  The veteran had pain in the arch of the right foot.  
He also had pain in the right heel.  A contusion of the right 
heel was noted.  X-rays of the heel were negative.  

On service examinations in May 1961, June 1961, January 1963 
and December 1964, the feet were evaluated as normal on 
clinical evaluation.  There were no complaints of foot 
trouble in January 1963.  At the time of the veteran's 
service separation examination in November 1966, clinical 
evaluation of the feet was normal. 

On annual evaluations in April 1967, January 1968 and October 
1971, clinical evaluation of the feet was normal.   

Private treatment records dated in October 1996 show that the 
veteran was treated for evaluation of injury to the right 
hallux that had occurred about 2 weeks before.  Follow-up in 
December 1996 revealed posttraumatic nail injuries and nail 
avulsion of the right hallux.  

The veteran was hospitalized at a private facility in June 
1999 for right shoulder arthroscopy and left ankle injection.  
On orthopedic evaluation, the veteran's hind-foot and mid-
foot examination was normal.  

Private medical records from Arthritis Care Specialists in 
December 2001 show that the veteran presented because of left 
ankle and heel pain.  By history, the veteran reported having 
had trouble with his feet throughout his life, even as a 
teenager.  The assessments included left calcaneal bursitis.  

Private treatment records dated in July 2002 indicate that 
the veteran was referred by another doctor because of a one-
year pain on the plantar aspect of the foot.  Past medical 
history was noted to include only an ankle injury from a 
motorcycle accident.  The impressions were plantar fasciitis 
and costochondritis dissecans, talar dome.  Records in 
September 2002 reveal that the veteran's problem was plantar 
fasciitis.  Following physical examination, the examiner 
concluded that there was satisfactory resolution of the 
problem.  In October 2002, the veteran was seen for left heel 
pain with plantar fasciitis.

The veteran testified that metatarsal arch supports were 
placed in his combat boots in service.  The veteran developed 
hammertoes and had surgery in January and October 2004.  
Hearing transcript (T.) 7.  He contends that wearing combat 
boots in service that were too small caused his current foot 
problems.  T. 6.  

The veteran was afforded a VA examination in August 2006.  
The examiner noted that the claims file had been reviewed.  
The examiner discussed the veteran's service medical records, 
including the brief mention of fallen arches and trimming of 
calluses.  Following physical examination, the diagnoses were 
metatarsalgia of the right foot with digital fusions 1 
through 4; hallux metatarsophalangeal joint and 
interphalangeal joint fusions of digits 2, 3, and 4; proximal 
interphalangeal joint and distal interphalangeal joint 
fusions, anatomic alignment for digits 2 through 4; hallux 
fusion approximately 15 degrees dorsiflexion as normal 
surgical procedure and necessary for ambulation.  The 
diagnoses of the left foot included semi-reducible claw toe 
deformities of metatarsophalangeal joints 1 through 4, 
including the proximal interphalangeal joints and distal 
interphalangeal joints of the same foot.  Other diagnoses 
were bilateral fat pad atrophy, without evidence of 
anterograde progression: age specific; peripheral vascular 
disease (age specific); and antalgic gait, right greater than 
left, aproprulsive.  

After reviewing each of the diagnoses, the examiner concluded 
that that it was unlikely that any of the current diagnoses 
and foot disorders began in the service or were related to 
incidents occurring in service.  The examiner pointed out 
that there was a paucity of documentation for medical 
intervention for the foot in the initial service history and 
only achieved many decades after service.       



Analysis

In this case, the veteran maintains that he entered into 
service with no foot problems and left with them.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue, as 
here, involves a question of medical diagnosis and/or 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  Consequently, the Board will look to the medical 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91 (1993) (lay 
assertions of medical causation will not suffice ...).

As the veteran maintains, the service entry examination 
documents the absence of complaints or findings relative to 
the feet.  Additionally, the service treatment records 
contain various notes, including fallen arches on one 
occasion (May 1961) and painful calluses (1959 and 1961).  
Significantly, on multiple later examinations, including at 
the time of service separation, there were no abnormal 
findings concerning the feet, including flat feet or fallen 
arches.  Further, annual evaluations through 1971 continue to 
reflect normal feet.  Therefore, in the absence of continued 
problems during service, the persuasive evidence does not 
show that a chronic foot disability of any kind began during 
service.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).  

There is certainly evidence of current disability of the 
feet.  The veteran was provided with a VA examination in 
order to ascertain whether there is a nexus between his post-
service foot disorders and his military service. The opinion 
was based upon review of the claims file and a physical 
examination, and is found to be persuasive and of high 
probative value.  Following a full discussion of all relevant 
factors, the VA examiner in August 2006 concluded that it was 
not likely that the veteran's current foot disabilities were 
causally connected to his service.  This opinion is 
uncontradicted by any other competent opinion. 

Furthermore, there is no indication in the record that the 
veteran was diagnosed with arthritis of the feet within one 
year following his separation from service.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is also aware that the provisions of 38 U.S.C.A. § 
1154(b) may apply to the veteran's claim, given the veteran's 
combat involvement and his receipt of the Purple Heart Medal.  
In general, his contentions are that the use of ill-fitting 
boots in service led to his current foot disability - this 
would include his use of these boots during his exposure to 
combat situations.  Though 38 C.F.R. § 1154(b) entitles 
veterans who have engaged in combat to a presumption that the 
claimed injuries were incurred in service, the veteran is 
still required to bring forth evidence of a current 
disability and of a medical nexus between the current 
disability and service.  38 C.F.R. § 1154(b) (2006), see 
generally Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  In 
this case, as described above, the competent and probative 
evidence does not provide the requisite medical nexus.  

 For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a bilateral foot disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.




ORDER

Service connection for a bilateral foot disability is denied.  


______________________________________________
M. Sabulsky 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


